Citation Nr: 1034452	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-07 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 13, 2004, for 
restored Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin





INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1988.  The Veteran died in September 1988.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the Department of Veterans 
Affairs (VA) Roanoke, Virginia, Regional Office (RO).

During the pendency of her claim, the appellant relocated to the 
state of Texas, and the Waco RO properly assumed jurisdiction 
over the claim.

In February 2010, the Board remanded the present claim, to 
provide the appellant a Board hearing at her local RO; however, 
she failed to report for this hearing and no request for 
postponement has been received.  Therefore, the appellant's 
hearing request is deemed withdrawn.  See 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  The Veteran died in September 1988.

2.  A January 1992 notice action discontinued the appellant's DIC 
benefits, based on her marriage, in October 1991.  

3.  The appellant has not alleged clear and unmistakable error 
associated with the January 1992 notice.

4.  The appellant's marriage was terminated in December 1994.  

5.  The appellant's DIC benefits were restored effective 
September 13, 2004, the date VA received her claim.

6.  The evidence of record fails to establish that any 
correspondence by, or on behalf of, the appellant was received by 
VA between December 1994 and September 2004, which could be 
construed as a claim for the restoration of DIC benefits or an 
indication that her October 1991 marriage had ended.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than 
September 13, 2004, for restored DIC benefits, have not been met.  
38 U.S.C.A. §§ 103(d); 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA is required to fulfill certain "duty to notify" and "duty 
to assist" obligations, under the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Although the appellant was not initially provided VCAA compliant 
notice, the Board finds that it is the law and not the evidence 
that is dispositive in this case, obviating any notice 
requirement.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA General Counsel has 
held that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim or required to 
develop the evidence to substantiate a claim where that claim 
cannot be substantiated because there was no legal basis for the 
claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 5-2004, 69 
Fed. Reg. 59989 (2004).  The United States Court of Appeals for 
Veterans Claims has also held that where the law, and not the 
underlying facts or development of facts are dispositive in a 
matter, the Veterans Claims Assistance Act can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

What is more, even if notice were necessary, the appellant's 
present claim seeks an earlier effective date for restored DIC 
benefits and the initiating claim sought the restoration of 
discontinued DIC benefits.  This initiating claim was granted and 
the appellant's present appeal relates to the downstream issue of 
the assigned effective date relative to her granted claim; 
therefore, the notice provisions of 38 U.S.C.A. § 5103 are not 
applicable, as the purpose of VCAA notice has been satisfied 
because the claim has more than been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008) (where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Further, the record shows that the appellant was informed of the 
rationale for the assignment of the current effective date in a 
January 2005 rating decision, and of the law and the regulations 
governing assignment of effective dates in the January 2006 
Statement of the Case.  As such, the Board finds that any defect, 
and/or deficiency, as to notice, with respect to the appellant's 
claim for an effective date, prior to September 13, 2004, for 
restored DIC benefits, is, and was, nonprejudicial.  

The Board also finds that VA has fulfilled the duty to assist 
provisions of the VCAA.  Although the Veteran's service treatment 
records have not been associated with the claims folder, there is 
no need for VA to attempt to obtain these records, as they are 
not relevant to the present adjudication.  However, relevant 
documentation, such as marriage certificates and divorce decrees, 
has been associated with the claims folder.  The appellant's 
claim was previously remanded to provide her an opportunity to 
testify at a hearing before the Board, but she failed to appear 
and her request was deemed withdrawn.  See 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.704(d).  Further, the appellant has pointed to no 
other pertinent evidence, which has not been obtained.  Thus, the 
Board concludes that no further evidentiary development is 
required.  The Board will, therefore, proceed to consider the 
following issue on appeal, based on the evidence of record.  See 
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

      Appellant's Contentions

Throughout the pendency of her present claim, the appellant has 
submitted numerous statements conveying her theory of entitlement 
to an earlier effective date.  In her November 2005 notice of 
disagreement, the appellant stated that "claimants are eligible 
for [DIC] payment[s] retroactively up to one full year from the 
date of their request for reinstatement," and she was entitled 
to an effective date of September 13, 2003.  The basis for the 
appellant's theory was further clarified in a February 2006 
correspondence, where she stated the Veterans Benefit Act of 1998 
established her entitlement to DIC, benefits effective September 
13, 2003.  

As an initial matter, the Board notes that the appellant is not 
alleging, nor does any of the evidence of record convey a desire 
to pursue, a claim of clear and unmistakably error with respect 
to the original January 1992 rating decision, discontinuing her 
DIC benefits.  



	Relevant Laws and Regulations

Under applicable law, the effective date for an award of DIC 
benefits will be the date VA received the application for 
benefits, unless otherwise provided.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In the event a surviving spouse's DIC 
benefits are reinstated, based the termination of a marriage (by 
annulment or divorce), the effective date will be the date 
dissolution of the marriage became final, but only if an 
application for restoration of DIC benefits is received within 
one-year of this date.  38 U.S.C.A. § 5111(k), (l); 38 C.F.R. 
§ 3.400(v)(4).  Otherwise, the date the claim for restoration of 
DIC benefits is the date claim is received by VA.  Id.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate 
any potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may 
remain pending in the adjudication process, even for years, if VA 
fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).

	Background

The Veteran died while on active duty, in September 1988, and in 
an October 1988 RO rating determination, the appellant was 
granted DIC benefits, effective October 1, 1988.  See Report of 
Casualty (DD Form 1300), December 12, 1988; Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse (VA Form 21-534), September 29, 1988.  

Based the appellant's remarriage in October 1991, a January 1992 
RO notice action discontinued her DIC benefits, but continued 
such benefits for the Veteran's child.  See Statement, October 
15, 1991; State of Virginia Marriage Certificate, October 5, 
1991.  Subsequently, the appellant was notified that the RO 
determined that an overpayment of DIC benefits occurred, as 
benefits were not properly discontinued upon her remarriage.  See 
VA Correspondence, September 4, 1992.  In December 1992, the 
appellant requested a waiver of this overpayment; however, the RO 
denied her request, in a March 1993 Decision on Waiver of 
Indebtedness.  The appellant did not appeal this determination 
and, aside from a March 1993 correspondence related to a change 
of address and a June 1993 statement related to her financial 
institution, made no further contact with VA.  

On September 13, 2004, the appellant submitted a correspondence, 
seeking the restoration of DIC benefits based, on the final 
dissolution of her October 1991 marriage.  This correspondence 
also included the Report of Divorce or Annulment, issued by the 
state of Virginia, indicating the appellant's marriage was 
finally dissolved on December 29, 1994.  Presented with this 
information, the RO issued a January 2005 rating determination, 
reinstating the appellant's DIC benefits, effective the date VA 
received her claim (i.e., September 13, 2004).  

	Analysis

The evidence of record fails to support a finding that any claim 
for the restoration of DIC benefits was received, or was pending, 
between December 29, 1997 and September 13, 2004.  Without 
question, the evidence confirms the final dissolution of the 
appellant's marriage on December 29, 1994, making her eligible 
for DIC at this time; however, the law governing effective dates, 
38 U.S.C.A. § 5110(a), provides that, unless otherwise specified, 
the effective date for an award (or reinstatement) of DIC 
benefits "shall not be earlier than the date of receipt of the 
application."  See 38 U.S.C.A. § 103(d)(2)(A), (d)(4) 
(providing, that the remarriage of a surviving spouse does not 
bar the award of DIC benefits if the marriage is terminated, and 
establishing the first month of eligibility for such benefits be 
the month of the termination of the marriage.)  

The laws governing the assignment of the effective date for the 
reinstatement of DIC benefit, based on the termination of a 
marriage, provide that the effective date "shall be the 
date...[the termination of the marriage] becomes final;" however, 
a qualifying surviving spouse is required to file "an 
application [for reinstatement of DIC benefits] within one year 
of [the date of] termination."  See 38 U.S.C.A. § 5110(k), (l).  
As previously highlighted, the evidence of record contains no 
correspondence, communication, or evidence from the appellant 
that would provide even an arguable indication that her second 
marriage had terminated or that she sought restoration of DIC 
benefits.  Based on these facts, the appellant has not satisfied 
the requirements to establish an effective date other than what 
is provided for in 38 U.S.C.A. § 5110(a) (i.e., the date VA 
received the claim for benefits).  What is more, the Courts have 
held that VA has no obligation or duty to "seek out potential 
beneficiaries...[of] DIC."  Layman v. Brown, 5 Vet. App. 194, 196-
97 (1993) (citing, Wells v. Principi, 3 Vet. App. 307, 309 
(1993)).  In this case the record clearly shows that the 
appellant did not submit any prior claim)(s) and/or there was no 
pending action before VA received her initiating claim on 
September 13, 2004, which was ultimately granted and made 
effective the date the claim was received.  

The Board also notes the appellant's argument is essentially 
based on a misreading of the Veterans Benefit Act of 1998, Pub. 
L. 105-178, 112 Stat. 107, 495 (1998).  Although this 1998 Act 
made surviving spouses eligible for DIC benefits the month a 
marriage was terminated, no provision of this law modified the 
more specific provisions governing the assignment of effective 
dates, except as to prevent the payment of benefits under this 
law prior to October 1998.  Id.  Therefore, the regulation 
governing the effective date for the award of DIC benefits, as in 
effect in 1998, provided:

The effective date of an award of benefits to a 
surviving spouse based upon a termination of a 
remarriage by death or divorce...[was] the date of 
death or the date the judicial decree or divorce 
becomes final, if an application therefor is received 
within one year from such termination.

38 C.F.R. § 5110(l) (1998) (emphasis added).  Essentially, even 
relying on the law and regulations, as effective in 1998, and 
considering the Veterans Benefit Act of 1998, the appellant would 
not be entitled to an effective date earlier than the date 
presently assigned, for the previously analyzed reasons.  

In sum, after considering the appellant's assertions and the 
evidence of record, the law mandates that the restoration of DIC 
benefits be granted based on the date VA received the claim or 
the date entitlement arouse, whichever is later.  See 38 C.F.R. 
§ 3.400.  In this case, that date is September 13, 2004, and no 
earlier.  The appeal is denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date prior to September 13, 2004, for restored DIC 
benefits, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


